Citation Nr: 1645336	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-39 841	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from April 1989 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) from June 2009 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and by the VARO in Waco, Texas.

In August 2012 the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is of record.  In March 2014 the Board remanded the claim for a higher evaluation for GERD for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014 the agency of original jurisdiction (AOJ) granted the Veteran a 30 percent rating for GERD effective the date of his claim.  The Board has characterized the issue on the title page to comport with this development.  

Additional evidence was added to the file since the issuance of the July 2014 supplemental statement of the case (SSOC).  However, the Board finds that it may adjudicate the appeal without a waiver of AOJ review of this evidence or remanding for such review because in July 2014 the Veteran already waived AOJ review of the private treatment records; further, the VA treatment records in question are not pertinent to the issue on appeal.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).  

As shown by the electronic claims file (VBMS), the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to increased ratings for lumbar and cervical spine disabilities and service connection for an acquired psychiatric disorder, hypertension and hemorrhoids.   Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time on those issues, and those issues will be the subject of a later Board decision, if ultimately necessary.


FINDING OF FACT

The Veteran's GERD has not been manifested during the appeal period by material weight loss and hematemesis or melena with at least moderate anemia or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for his GERD are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VAs duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The issue on appeal rises from a grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from Francis Dilly, M.D. and the Dallas VA Medical Center in compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

The Veteran was afforded VA examinations in connection with his claim in December 2008, April 2010, December 2011, and June 2014.  The Board finds these examinations are adequate to adjudicate the claim, and that the June 2014 VA examination substantially complied with the Board's remand directions, because the examiners after a review of the record on appeal and/or taking a medical history of the claimant as well as conducting in-depth examinations of the claimant provided medical opinions as to the severity of the GERD and rationales for the opinions that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall and D'Aries, supra.  The Veteran has also been afforded a hearing before the Board at which he presented oral argument and witness testimony in support of his claim.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Evidence and Analysis

The Veteran asserts that his GERD is worse than rated and therefore warrants a higher evaluation.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  The rating criteria are as follows, in relevant part.  A 30 percent rating is assigned if the Veteran's adverse symptomatology equates to a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114.  A 60 percent rating is warranted if the adverse symptomatology equates to a hiatal hernia with pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

With the above criteria in mind, at the December 2008 VA examination the Veteran complained of periodic chest pain and tightness as well as shortness of breath and light-headiness.  The Veteran reported that he takes Prilosec every other day and as well as reported that he takes it more often when his symptoms are active.  On examination, the Veteran was not in any acute distress and weighed 177 pounds.  The Veteran's abdominal examination revealed tenderness to deep palpation along the right costal margin but no pain in the epigastric or midline area, no hepatosplenomegaly, and no mass.  His abdomen was also flat and soft with normal bowel sounds.  The diagnosis was GERD well-controlled with one medication.

At the April 2010 VA examination the Veteran complained of occasional chest discomfort and feeling like food is sitting in his throat.  The Veteran reported taking Omeprazole daily.  The Veteran complained of dysphagia on at least a weekly basis, but not daily; heartburn/pyrosis several times a week; and regurgitation of partially digested food several times a week.  The Veteran denied any problem with nausea, vomiting, hematemesis, melena, and esophageal dilation.  On examination, the Veteran's overall general health was good.  There were no signs of anemia, the Veteran weighed 198.3 pounds, and there were no signs of significant weight loss or malnutrition.  The examiner stated the Veteran's GERD had no significant effects on his usual occupation.

At the December 2011 VA examination the Veteran complained of burning in his throat even with medication as well as occasional problems with epigastric pain and vomiting.  The Veteran reported taking Omeprazole as well as a second medication.  The Veteran endorsed the following adverse symptomatology: infrequent episodes of epigastric distress, dysphagia, heartburn/pyrosis, reflux, substernal arm/shoulder pain, mild nausea 4 or more times a year, and mild vomiting 4 or more times a year.  The Veteran did not report having a problem with persistently recurrent epigastric distress, regurgitation, sleep disturbance, anemia, weight loss, hematemesis, and/or melena.  The examiner found the Veteran did not have an esophageal stricture, spasm of esophagus (cardio-spasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner also stated the Veteran's GERD did not impact his ability to work.

At the June 2014 VA examination the Veteran complained of reflux with substernal pain that radiates to the left axillary area and throat pressure with regurgitation.  The Veteran also reported constant pain that varies in intensity.  He reported that pain increased with eating or drinking anything and was mitigated by taking Nexium and not eating.  The Veteran also reported he had several emergency room visits for the chest pain since 2003, with his last emergency room visit in March 2012.  An August 2012 endoscopy was positive for an H. Pylori infection which was treated.  He has no history of hemoptysis, hematemesis, or stomach ulcers.  The Veteran endorsed the following adverse symptomatology:  persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, and sleep disturbance 4 or more times a year but less than 1 a day.  The examiner found the Veteran did not have an esophageal stricture, spasm of esophagus (cardio-spasm or achalasia), or an acquired diverticulum of the esophagus and noted that labs in May 2014 labs showed hemoglobin and platelets to be within normal limits.  On examination the Veteran had mild-to-moderate palpable epigastric and left abdominal quadrant tenderness, without rebound tenderness.  As to employment, the Veteran reported that he worked full-time but his GERD caused him to lose approximately 2 weeks of work in the last 12 months because of medical appointments and procedures.  He also reported that has chest pain caused him to have difficulty maneuvering around desks and working. 

Medical treatment records during the period under review document the Veteran's complaints and treatment for chest pain/heart burn/tightness, difficulty swallowing/feeling like something is stuck in this throat, and arm pain.  See, e.g., VA treatment records dated in June 2009, March 2010, April 2010, April 2012, and September 2012; Huguley Memorial Medical Center treatment record dated in August 2012 and January 2014; Consultants in Cardiology treatment record dated in August 2012; Dr. Dilley treatment records dated in August 2009, April 2013, November 2013, and June 2014.  A June 2009 treatment record also recorded the Veteran's claim of having melena on two or three years earlier.  The treatment records also document the Veteran's use of medication.  Id.  However, nothing in these records shows adverse symptomatology to be worse than what was reported at the above VA examinations.  

As to weight loss, the treatment records show that the Veteran's weight was 187/191 pounds in 2009 (see Dr. Dilley treatment record dated in July 2009 and August 2009); was 199/200 pounds in 2010 (see VA treatment records dated in March 2010 and April 2010); was 205/214 pounds in 2011 (see VA treatment records dated in October 2011); was 2011/213/214 pounds in 2012 (see VA treatment records dated in May 2012, July 2014, and October 2012; Huguley Memorial Medical Center treatment record dated in August 2012, and Consultants in Cardiology treatment record dated in August 2012); was 207/216/217 pounds in 2013 (see VA treatment records dated in March 2013 and May 2013, Dr. Dilley treatment record dated in April 2013); was 214/216 pounds in 2014 (see Dr. Dilley treatment record dated in June 2014 and October 2014); was 222/227 pounds in 2015 (see Dr. Dilley treatment record dated in June 2015; VA treatment record dated in October 2015); and 207 pounds in 2016 (see treatment records from North Texas Neurosurgical and Spine Center dated in July 2016).  

Initially, the Board notes that the VA examinations and treatment records are uniform in documenting the Veteran's complaints of heartburn/pyrosis and the Board finds that the appellant has also competently and credibly reported having problems with vomiting, substernal arm/shoulder pain, dysphagia, regurgitation, reflux, nausea, epigastric distress, and sleep disturbance because this adverse symptomatology is observable by a lay person.  See Davidson, supra. 

However, the VA examinations and treatment records are uniform in being negative for material weight loss, hematemesis or anemia.  In this regard, the Board finds that the one VA treatment record that included a history of melena two to three years earlier has limited probative value because it is a history and not a diagnosis and it is contrary to what the Veteran told the April 2010 and December 2011 VA examiners.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Moreover, the VA examinations and treatment records are uniform in showing that the Veteran has gained weight since first examined by VA in 2008.  Likewise, the Veteran had no signs of anemia at the April 2010 VA examination, he denied ever having a problem with anemia at the December 2011 VA examination, and May 2014 labs showed that his hemoglobin and platelets were within normal limits.  Id.  

As to the Veteran's GERD being productive of "severe impairment of health," the VA examinations and his treatment records are negative for an opinion by a healthcare provider that his disability causes such impairment.  Id.  In fact, the April 2010 VA examiner opined that his overall general health was good.  Id.  Further, the Board finds that the Veteran is not competent to provide opinions that his GERD cause anemia or is productive of "severe impairment of health" because such opinions require medical expertise which he does not have.  See Davidson, supra.

Therefore, despite the Veteran's documented problems with heartburn/pyrosis and credible reports of vomiting, substernal arm/shoulder pain, dysphagia, regurgitation, reflux, nausea, epigastric distress, and sleep disturbance, the Board finds that the criteria for a higher, 60 percent rating have not been met under 38 C.F.R. § 4.114, Diagnostic Code 7346 because the most probative evidence of record shows that his GERD does not cause material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  See Owens, supra.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

However, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for GERD is inadequate.  A comparison between the level of severity and symptoms of the Veteran's GERD with the established criterion shows that they reasonably describe his disability levels and symptomatology (i.e., pain).  In short, there is nothing in the record to indicate that his GERD cause impairment with employment over and above that is contemplated in the assigned schedular ratings.  In fact, the April 2010, December 2011, and June 2014 VA examiners all opined that it does not significantly impair his employment and the record is negative for it requiring any period of hospitalization despite it causing several emergency room visits.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board is mindful of the decision Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), in which the United States Court of Appeals for the Federal Circuit held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's GERD and his other service-connected disabilities (obstructive sleep apnea, left and right shoulder disabilities, lumbar and cervical spine disabilities, right upper extremity radiculopathy, allergic rhinitis, left knee sprain, tinnitus and pseudofolliculitis barbae), nor  has the Veteran so asserted.  As such, the Board finds that even taking Johnson into account referral to the Director, Compensation Service, for extraschedular consideration is not warranted.

The Board also finds that the record does not raise a claim for a total rating based on individual unemployability (TDIU) because the record shows the Veteran is working full-time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In reaching the above conclusion, the Board considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the most probative evidence of record is against the Veteran's claim the doctrine is not for application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 30 percent for GERD is denied.



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


